Citation Nr: 0923357	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disability, 
characterized as sleep apnea. 

2.  Entitlement to a rating in excess of 20 percent for 
lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1985 to August 1989 
and from October 1990 to October 1994.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In October 
2007, the Veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) pertinent to increased rating claims.  
According to that decision, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  A letter complying with the 
requirements set forth above should be should be sent to the 
Veteran for his claim for a rating in excess of 20 percent 
for lumbar strain.

Additionally, the Veteran's last examination for his spine 
disability was in June 2007.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue for service-connected lumbar spine disability, the 
Board finds that a contemporaneous examination of the 
Veteran's lumbosacral spine is necessary to accurately assess 
his disability picture.

As to the service connection claim for a sleep disability, 
during his October 2007 hearing the Veteran's representative 
indicated that his 201 file showed that he had been counseled 
for sleeping on the job in service had not been obtained.  As 
this record may be pertinent to the Veteran's claim, it (and 
any other service personnel records) should be obtained.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran asserts that he currently has sleep apnea due to 
service.  He contends that during service around 1986 or 1987 
he broke his nose playing football and started having 
problems breathing and sleeping.  While service treatment 
records are silent for any problems related to sleep apnea, 
the record contains lay statements noting the Veteran's sleep 
problems in service.  A statement received in June 2004 from 
J.B, the Veteran's Section Chief and Platoon Sergeant, noted 
that the Veteran had sleep problems while assigned to his 
team.  The Veteran's wife submitted a statement in July 2004 
stating that ever since their 1990 marriage, the Veteran 
snored and had problems with sleep.  The evidence of record 
shows that the Veteran was diagnosed with sleep apnea in 
2003.  On remand, the Veteran should be afforded an 
examination to determine the nature and etiology of his 
currently diagnosed sleep apnea, including taking into 
consideration the lay statements cited herein.    

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a notice letter that:

*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service connected lumbar strain; 
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim; 


*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected lumbar strain 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating service-
connected lumbar strain; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.

2.	Contact the National Personnel Records 
Center (NPRC), or other appropriate 
authority, and request that a search be 
conducted for all personnel records 
(including copies) pertaining to the 
Veteran during his periods of service 
(including but not limited to his 201 
file).  The results of such request, 
whether successful or unsuccessful, should 
be documented in the claims file, and the 
Veteran and his representative informed of 
any negative results.

3.	Schedule the Veteran for a VA examination 
to determine the nature, etiology, and 
approximate date of onset of his sleep 
disability.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any current 
sleep disability is related to service.  
He/she also determine the approximate date 
of onset of the disability, and take into 
account and address the lay statements as 
to symptoms in the 1990's.  The examiner 
should provide the rationale for the 
opinion provided.  If the requested 
opinion cannot be rendered without resort 
to speculation, the examiner should so 
state.

4.	Schedule the Veteran for a VA lumbosacral 
spine examination.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  The examiner should (1) 
provide ranges of motion of the 
lumbosacral spine, (2) describe any 
neurological impairment resulting from the 
spinal disability, and (3) state the 
length of time during the past twelve 
months that the Veteran has had 
incapacitating episodes due to the spinal 
disability. Incapacitating episodes are 
periods of acute signs and symptoms due to 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  With regard to 
neurological manifestations, the examiner 
should specifically comment as to whether 
the veteran's neurological symptoms are 
intermittent or permanent in nature and 
whether they may be attributed to any 
disability other than his lumbosacral 
spine disability.

5.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




